Citation Nr: 0609381	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for the veteran's cause of death as due to 
VA treatment performed at the VA Medical Center in Miami, 
Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served periods of active service from October 
1940 to September 1945 and from March 1947 to November 1952.  
He died in January 2003.  The appellant is his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2003 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In an October 1998 rating decision, the veteran was granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective from May 23, 1997.  In a July 2000 statement, the 
veteran indicated that he wanted an audit of his VA account 
as well as an explanation of effective dates of his service-
connected disabilities.  In June 2003 and September 2003 
statements, the appellant seems to raise a claim for accrued 
benefits based on entitlement to an earlier effective date 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  This claim is referred to the RO for 
appropriate action.    

In the May 2003 rating decision, RO denied the appellant's 
claim for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318.  In an October 2004 statement, it appears 
that the appellant filed a notice of disagreement (NOD) for 
that issue.  The issue of timeliness of receipt of the NOD 
for the claim of entitlement to DIC benefits under 38 U.S.C. 
§ 1318 is also referred to the RO for appropriate action.


REMAND

In June 2003 and September 2003 statements, the appellant 
indicated that the veteran had received inpatient VA 
treatment at the VA Medical Center (VAMC) in Miami, Florida 
from February 2002 until his death in January 2003.  
Currently, the claims file only contains treatment notes 
dated in February 2002, March 2002, August 2002, December 
2002, and January 2003.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the appellant.  See 38 C.F.R. § 3.159(c) 
(2005).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  Here, the appellant claims that 
the veteran's service-connected PTSD disability was a 
contributory cause of his death.   

In October 2004, the appellant filed a notice of disagreement 
on her claim for benefits under 38 U.S.C.A. § 1151 for the 
veteran's cause of death as due to VA treatment performed at 
the VAMC in Miami, Florida.  This statement is accepted as a 
timely notice of disagreement with the August 2004 rating 
decision, which denied entitlement to benefits under 
38 U.S.C.A. § 1151.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2005); see also Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, this matter will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA inpatient 
treatment records for the veteran's final 
hospitalization from the VAMC in Miami, 
Florida for the period from February 8, 
2002 to January 11, 2003.

2.  Obtain a VA medical opinion to 
determine if the veteran's service-
connected PTSD disability was a 
contributory cause of his death.  Send 
the veteran's claims file and a copy of 
this REMAND to the examiner.  After 
reviewing the veteran's claims file, the 
examiner should express an opinion as to 
whether it is at least likely than not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected disability of PTSD was a 
contributory cause of his death under 38 
C.F.R. § 3.312 (2005).  In making this 
determination, the examiner should 
indicate if the veteran's service-
connected PTSD disability contributed 
substantially or materially to his death, 
combined to cause death, or aided 
assistance to the production of his 
death.  Further, the examiner should 
specifically address whether the 
veteran's service-connected PTSD 
disability affected a vital organ and if 
so, whether the debilitating effect of 
the service-connected disability rendered 
the veteran less capable of resisting the 
effects of other diseases.    

3.  Readjudicate the claim for service 
connection for the veteran's cause of 
death.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the appellant.  An 
appropriate period of time should be 
allowed for response.

4.  Issue a statement of the case 
concerning the denial of entitlement to 
benefits under 38 U.S.C.A. § 1151 for the 
veteran's cause of death as due to VA 
treatment performed at the VA Medical 
Center in Miami, Florida by the August 
2004 rating decision.  The appellant and 
her representative are hereby informed 
that the appellant must submit a timely 
and adequate substantive appeal as to 
this issue in order for the issue to be 
before the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

